Exhibit 10.5
VOLKSWAGEN AUTO LEASE TRUST 2009-A
AMENDED AND RESTATED TRUST AGREEMENT
between
VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,
as the Depositor,
CITIBANK, N.A.,
as the Owner Trustee

and
CITIGROUP TRUST – DELAWARE, N.A.,
as the Issuer Delaware Trustee
Dated as of May 12, 2009







--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
SECTION 1.1 Capitalized Terms
    1  
SECTION 1.2 Other Interpretive Provisions
    1  
ARTICLE II ORGANIZATION
    1  
SECTION 2.1 Name
    1  
SECTION 2.2 Office
    2  
SECTION 2.3 Purposes and Powers
    2  
SECTION 2.4 Appointment of the Trustees
    2  
SECTION 2.5 Initial Capital Contribution of Trust Estate
    3  
SECTION 2.6 Declaration of Trust
    3  
SECTION 2.7 Organizational Expenses; Liabilities of the Holders
    3  
SECTION 2.8 Title to the Trust Estate
    3  
SECTION 2.9 Representations and Warranties of the Transferor
    3  
SECTION 2.10 Situs of Issuer
    4  
ARTICLE III CERTIFICATE AND TRANSFER OF CERTIFICATE
    5  
SECTION 3.1 Initial Ownership
    5  
SECTION 3.2 Authentication of Certificate
    5  
SECTION 3.3 Form of the Certificate
    5  
SECTION 3.4 Registration of Certificates
    5  
SECTION 3.5 Transfer of Certificate
    5  
SECTION 3.6 Lost, Stolen, Mutilated or Destroyed Certificates
    7  
ARTICLE IV ACTIONS BY OWNER TRUSTEE
    7  
SECTION 4.1 Prior Notice to Certificateholder with Respect to Certain Matters
    7  
SECTION 4.2 Action by Certificateholder with Respect to Certain Matters
    8  
SECTION 4.3 Action by Certificateholder with Respect to Bankruptcy
    8  
SECTION 4.4 Restrictions on Certificateholder’s Power
    8  
SECTION 4.5 Majority Control
    8  
ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
    8  
SECTION 5.1 Application of Trust Funds
    8  
SECTION 5.2 Method of Payment
    8  
SECTION 5.3 Sarbanes-Oxley Act; Term Asset-Backed Securities Loan Facility
    9  
SECTION 5.4 Signature on Returns
    9  
ARTICLE VI AUTHORITY AND DUTIES OF OWNER TRUSTEE
    9  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 6.1 General Authority
    9  
SECTION 6.2 General Duties
    9  
SECTION 6.3 Action upon Instruction
    10  
SECTION 6.4 No Duties Except as Specified in this Agreement or in Instructions
    10  
SECTION 6.5 No Action Except under Specified Documents or Instructions
    11  
SECTION 6.6 Restrictions
    11  
SECTION 6.7 Rights and Protections of the Issuer Delaware Trustee
    11  
SECTION 6.8 Duties of the Issuer Delaware Trustee
    11  
ARTICLE VII CONCERNING THE TRUSTEES
    12  
SECTION 7.1 Acceptance of Trusts and Duties
    12  
SECTION 7.2 Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents
    12  
SECTION 7.3 Representations and Warranties
    12  
SECTION 7.4 Reliance; Advice of Counsel
    13  
SECTION 7.5 Not Acting in Individual Capacity
    14  
SECTION 7.6 The Trustees May Own Notes
    14  
ARTICLE VIII COMPENSATION AND INDEMNIFICATION OF THE TRUSTEES
    14  
SECTION 8.1 The Trustees’ Fees and Expenses
    14  
SECTION 8.2 Indemnification
    14  
SECTION 8.3 Payments to the Owner Trustee
    15  
SECTION 8.4 Survival of Article VIII
    15  
ARTICLE IX TERMINATION OF TRUST AGREEMENT
    15  
SECTION 9.1 Termination of Trust Agreement
    15  
SECTION 9.2 Dissolution of the Issuer
    15  
SECTION 9.3 Limitations on Termination
    15  
SECTION 9.4 Purchase of the Transaction SUBI Certificate
    16  
ARTICLE X SUCCESSOR TRUSTEES AND ADDITIONAL TRUSTEES
    16  
SECTION 10.1 Eligibility Requirements for the Trustees
    16  
SECTION 10.2 Resignation or Removal of the Either Trustee
    16  
SECTION 10.3 Successor Trustee
    17  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 10.4 Merger or Consolidation of a Trustee
    17  
SECTION 10.5 Appointment of Co-Trustee or Separate Trustee
    18  
ARTICLE XI MISCELLANEOUS
    19  
SECTION 11.1 Supplements and Amendments
    19  
SECTION 11.2 No Legal Title to Trust Estate in Certificateholder
    20  
SECTION 11.3 Limitations on Rights of Others
    20  
SECTION 11.4 Notices
    20  
SECTION 11.5 Severability
    21  
SECTION 11.6 Separate Counterparts
    21  
SECTION 11.7 Successors and Assigns
    21  
SECTION 11.8 No Petition
    21  
SECTION 11.9 Headings
    21  
SECTION 11.10 GOVERNING LAW
    21  
SECTION 11.11 Each SUBI Separate; Assignees of SUBI
    22  
SECTION 11.12 Waiver of Jury Trial
    22  
SECTION 11.13 Information Requests
    23  
SECTION 11.14 Form 10-D and Form 10-K Filings
    23  
SECTION 11.15 Form 8-K Filings
    23  
SECTION 11.16 Indemnification
    23  

EXHIBIT A – Form of Certificate

-iii-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TRUST AGREEMENT
     This AMENDED AND RESTATED TRUST AGREEMENT is made as of May 12, 2009 (as
from time to time amended, supplemented or otherwise modified and in effect,
this “Agreement”) between VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,
a Delaware limited liability company, as the depositor (the “Transferor”),
CITIBANK, N.A., a national banking association, as the owner trustee (the “Owner
Trustee”) and CITIGROUP TRUST – DELAWARE, N.A., a federally chartered trust
company, as the Delaware trustee (the “Issuer Delaware Trustee” and together
with the Owner Trustee, the “Trustees” and each a “Trustee”)
ARTICLE I
DEFINITIONS
     SECTION 1.1 Capitalized Terms. Unless otherwise indicated, capitalized
terms used in this Agreement are defined in Appendix A to the Indenture, dated
as of the date hereof (as the same may be amended, modified or supplemented from
time to time, the “Indenture”), between the Issuer (as defined below) and
Deutsche Bank Trust Company Americas, as indenture trustee (the “Indenture
Trustee”).
     SECTION 1.2 Other Interpretive Provisions. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined in
this Agreement, and accounting terms partly defined in this Agreement to the
extent not defined, shall have the respective meanings given to them under GAAP;
(b) terms defined in Article 9 of the UCC as in effect in the State of Delaware
and not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule or Exhibit are
references to Articles, Sections, Schedules and Exhibits in or to this
Agreement, and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” means “including without limitation”; (f) references to any law
or regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.
ARTICLE II
ORGANIZATION
     SECTION 2.1 Name. The trust created under the Initial Trust Agreement dated
as of April 27, 2009 and by the filing of the certificate of trust pursuant to
the Statutory Trust Act and continued hereby shall be known as “Volkswagen Auto
Lease Trust 2009-A” (the “Issuer”), in

 



--------------------------------------------------------------------------------



 



which name the Owner Trustee may conduct the business of such trust, make and
execute contracts and other instruments on behalf of such trust and sue and be
sued.
     SECTION 2.2 Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Certificateholder, the Transferor
and the Administrator.
     SECTION 2.3 Purposes and Powers. The purpose of the Issuer is, and the
Issuer shall have the power and authority, to engage in the following
activities:
     (a) to issue the Notes pursuant to the Indenture and the Certificate
pursuant to this Agreement, and to sell, transfer and exchange the Notes and the
Certificate and to pay interest on and principal of the Notes and distributions
on the Certificate;
     (b) to acquire the property and assets set forth in the SUBI Transfer
Agreement from the Transferor pursuant to the terms thereof, to make deposits to
and withdrawals from the Collection Account, the Principal Distribution Account
and the Reserve Account and to pay the organizational, start-up and
transactional expenses of the Issuer;
     (c) to assign, Grant, transfer, pledge, mortgage and convey the Trust
Estate pursuant to the Indenture and to hold, manage and distribute to the
Certificateholder any portion of the Trust Estate released from the lien of, and
remitted to the Issuer pursuant to, the Indenture;
     (d) to enter into and perform its obligations under the Transaction
Documents to which it is a party;
     (e) to engage in other activities, including entering into agreements, that
are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith; and
     (f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Certificateholder and the
Noteholders.
The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement, the
other Transaction Documents or the Statutory Trust Act.
     SECTION 2.4 Appointment of the Trustees. The Transferor hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein and under the Statutory Trust
Act. The Transferor hereby appoints the Issuer Delaware Trustee as Delaware
trustee of the Issuer effective as of the date hereof for the sole purpose of
satisfying the requirement of Section 3807(a) of the Statutory Trust Act that
the Issuer have at least one trustee with a principal place of business in the
State of Delaware. It is understood and agreed by the parties hereto that the
Issuer Delaware Trustee shall have none of the duties or liabilities of the
Owner Trustee.

2



--------------------------------------------------------------------------------



 



     SECTION 2.5 Initial Capital Contribution of Trust Estate. As of the date of
the Initial Trust Agreement, the Transferor sold, assigned, transferred,
conveyed and set over to the Owner Trustee the sum of $1. The Owner Trustee
hereby acknowledges receipt in trust from the Transferor, as of such date, of
the foregoing contribution, which shall constitute the initial Trust Estate and
shall be deposited by the Transferor in the Collection Account.
     SECTION 2.6 Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholder, subject to the
obligations of the Issuer under the Transaction Documents and under the
Statutory Trust Act. It is the intention of the parties hereto that the Issuer
constitute a statutory trust under the Statutory Trust Act and that this
Agreement constitute the governing instrument of such statutory trust. It is the
intention of the parties hereto that, solely for income, franchise and value
added tax purposes, so long as there is a single beneficial owner of the
Certificate, the Issuer will be disregarded as an entity separate from such
beneficial owner and the Notes will be characterized as debt. The parties agree
that, unless otherwise required by appropriate tax authorities, the Issuer will
not file or cause to be filed annual or other necessary returns, reports and
other forms consistent with the characterization of the Issuer as an entity
separate from its beneficial owner. In the event that the Issuer is deemed to
have more than one beneficial owner for federal income tax purposes, the Issuer
will file returns, reports and other forms consistent with the characterization
of the Issuer as a partnership, and this Agreement shall be amended to include
such provisions as may be required under Subchapter K of the Internal Revenue
Code of 1986, as amended. Effective as of the date hereof, the Owner Trustee
shall have all rights, powers and duties set forth herein and in the Statutory
Trust Act with respect to accomplishing the purposes of the Issuer. The Trustees
filed the Certificate of Trust with the Secretary of State of the State of
Delaware as required by Section 3810(a) of the Statutory Trust Act.
Notwithstanding anything herein or in the Statutory Trust Act to the contrary,
it is the intention of the parties hereto that the Issuer constitute a “business
trust” within the meaning of Section 101(9)(A)(v) of the Bankruptcy Code.
     SECTION 2.7 Organizational Expenses; Liabilities of the Holders.
     (a) The Administrator shall pay organizational expenses of the Issuer as
they may arise.
     (b) No Certificateholder (including the Transferor) shall have any personal
liability for any liability or obligation of the Issuer.
     SECTION 2.8 Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.
     SECTION 2.9 Representations and Warranties of the Transferor. The
Transferor hereby represents and warrants to the Trustees that, as of the date
hereof:
     (a) Organization and Power. The Transferor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all power and authority required to carry on its
business as it is now conducted. The Transferor has obtained all necessary
licenses and approvals in all jurisdictions

3



--------------------------------------------------------------------------------



 



where the failure to do so would materially and adversely affect the business,
properties, financial condition or results of operations of the Transferor,
taken as a whole.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Transferor of each Transaction Document to which it is a
party (i) have been duly authorized by all necessary limited liability company
action and (ii) do not violate or constitute a default under (A) any applicable
law, rule or regulation, (B) its organizational instruments or (C) any
agreement, contract, order or other instrument to which it is a party or its
property is subject and (iii) will not result in any Adverse Claim on any
Transaction Unit or Collection or give cause for the acceleration of any
indebtedness of the Transferor.
     (c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Transferor of any Transaction
Document other than UCC filings and other than approvals and authorizations that
have previously been obtained and filings which have previously been made.
     (d) Binding Effect. Each Transaction Document to which the Transferor is a
party constitutes the legal, valid and binding obligation of the Transferor
enforceable against the Transferor in accordance with its terms, except as
limited by bankruptcy, insolvency, or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.
     (e) No Proceedings. There is no action, suit, proceeding or investigation
pending or, to the knowledge of the Transferor, threatened against the
Transferor which, either in any one instance or in the aggregate, would result
in any material adverse change in the business, operations, financial condition,
properties or assets of the Transferor, or in any material impairment of the
right or ability of the Transferor to carry on its business substantially as now
conducted, or in any material liability on the part of the Transferor, or which
would render invalid this Agreement or the Transaction Units or the obligations
of the Transferor contemplated herein, or which would materially impair the
ability of the Transferor to perform under the terms of this Agreement or any
other Transaction Document.
     SECTION 2.10 Situs of Issuer. The Issuer shall be located in the State of
Delaware and administered in the State of Delaware or the State of New York. All
bank accounts maintained by the Owner Trustee on behalf of the Issuer shall be
located in the State of Delaware or the State of New York. The Issuer shall not
have any employees in any state; provided, however, that nothing herein shall
restrict or prohibit the Owner Trustee from having employees within or without
the State of Delaware. Payments will be received by the Issuer only in the State
of Delaware or the State of New York and payments will be made by the Issuer
only from the State of Delaware or the State of New York.

4



--------------------------------------------------------------------------------



 



ARTICLE III
CERTIFICATE AND TRANSFER OF CERTIFICATE
     SECTION 3.1 Initial Ownership. Upon the formation of the Issuer and until
the issuance of the Certificate, the Transferor shall be the sole beneficiary of
the Issuer; and upon the issuance of the Certificate, the Transferor will no
longer be a beneficiary of the Issuer, except to the extent that the Transferor
is the Certificateholder.
     SECTION 3.2 Authentication of Certificate. Concurrently with the sale of
the Transaction SUBI Certificate to the Issuer pursuant to the SUBI Transfer
Agreement, the Owner Trustee shall cause the Certificate to be executed on
behalf of the Issuer, authenticated and delivered to or upon the written order
of the Transferor, signed by its chairman of the board, its president, its chief
financial officer, its chief accounting officer, any vice president, its
secretary, any assistant secretary, its treasurer or any assistant treasurer,
without further corporate action by the Transferor. The Certificate shall
represent 100% of the beneficial interest in the Issuer and shall be fully-paid
and nonassessable.
     SECTION 3.3 Form of the Certificate. The Certificate, upon issuance, will
be issued in the form of a typewritten Certificate, substantially in the form of
Exhibit A hereto, representing a definitive Certificate and shall be registered
in the name of “Volkswagen Auto Lease/Loan Underwritten Funding, LLC” as the
initial registered owner thereof. The Owner Trustee shall execute and
authenticate, or cause to be authenticated, the definitive Certificate in
accordance with the instructions of the Transferor.
     SECTION 3.4 Registration of Certificates. The Owner Trustee shall maintain
at its office referred to in Section 2.2, or at the office of any agent
appointed by it, a register for the registration and transfer of the
Certificate.
     SECTION 3.5 Transfer of Certificate. (a) The Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
Certificate; provided, that (i) the Rating Agency Condition is satisfied,
(ii) the Owner Trustee and the Issuer receive an Opinion of Counsel (at no cost
or expense to the Owner Trustee) stating that, in the opinion of such counsel,
such transfer will not cause the Issuer to be treated as a publicly traded
partnership for federal income tax purposes, (iii) the Certificate (or any
interest therein) may not be acquired by or for the account of or with the
assets of a Benefit Plan and (iv) the Certificate (or any interest therein) may
not be acquired by or for the account of (x) any person which is not a United
States person under the Code or (y) any person considered a partnership for
United States Federal income tax purposes unless all of its partners for such
purposes are United States persons under the Code. By accepting and holding the
Certificate (or any interest therein), the Holder thereof shall be deemed to
have represented and warranted that it is not a Benefit Plan and is not
purchasing the Certificate (or any interest therein) on behalf of a Benefit
Plan. By accepting and holding the Certificate (or any interest therein) the
Holder shall be deemed to have represented and warranted that clause (iv) of the
first sentence hereof above is satisfied. Subject to the transfer restrictions
contained herein and in the Certificate, the Certificateholder may transfer all
or any portion of the beneficial interest in the Issuer evidenced by such
Certificate upon surrender thereof to the Owner Trustee accompanied by the
documents required by this Section. Such

5



--------------------------------------------------------------------------------



 



transfer may be made by the registered Certificateholder in person or by his
attorney duly authorized in writing upon surrender of the Certificate to the
Owner Trustee accompanied by a written instrument of transfer and with such
signature guarantees and evidence of authority of the Persons signing the
instrument of transfer as the Owner Trustee may reasonably require. Promptly
upon the receipt of such documents and receipt by the Owner Trustee of the
transferor’s Certificate, the Owner Trustee shall record the name of such
transferee as a Certificateholder and its percentage of beneficial interest in
the Issuer in the Certificate register and issue, execute and deliver to such
Certificateholder a Certificate evidencing such beneficial interest in the
Issuer. In the event a transferor transfers only a portion of its beneficial
interest in the Issuer, the Owner Trustee shall register and issue to such
transferor a new Certificate evidencing such transferor’s new percentage of
beneficial interest in the Issuer. Subsequent to a transfer and upon the
issuance of the new Certificate or Certificates, the Owner Trustee shall cancel
and destroy the Certificate surrendered to it in connection with such transfer.
The Owner Trustee may treat the Person in whose name any Certificate is
registered as the sole owner of the beneficial interest in the Issuer evidenced
by such Certificate.
     (b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.
     (c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless each of the transferor and the transferee have certified to
the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein. The Owner Trustee shall not be liable to any Person
for registering any transfer based on such certifications.
     (d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a Person who is not a Certificateholder, shall
be effective, and any such transfer (or purported transfer) shall be void ab
initio, and no Person shall otherwise become a Certificateholder if, after such
transfer (or purported transfer), the Issuer would have more than 95
Certificateholders. For purposes of determining whether the Issuer will have
more than 95 Certificateholders, each Person indirectly owning an interest
through a partnership (including any entity treated as a partnership for federal
income tax purposes), a grantor trust or an S corporation (each such entity, a
“flow-through entity”) shall be treated as a Certificateholder unless the
Transferor determines in its sole and absolute discretion, after consulting with
qualified tax counsel, that less than substantially all of the value of the
beneficial owner’s interest in the flow-through entity is attributable to the
flow-through entity’s interest (direct or indirect) in the Issuer.
     (e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.

6



--------------------------------------------------------------------------------



 



     (f) With respect to paragraphs (d) and (e) of this Section 3.5, the Owner
Trustee is entitled to receive and may conclusively rely on certifications from
the Transferor or a Certificateholder stating that the restrictions set forth in
paragraphs (d) and (e) would not be applicable in connection with any transfer.
     SECTION 3.6 Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a
new Certificate for the same percentage of beneficial interest in the Issuer as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of the Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. Any duplicate Certificate issued
pursuant to this Section 3.6 shall constitute complete and indefeasible evidence
of ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.
ARTICLE IV
ACTIONS BY OWNER TRUSTEE
     SECTION 4.1 Prior Notice to Certificateholder with Respect to Certain
Matters. With respect to the following matters, the Owner Trustee shall not take
action unless at least 30 days before the taking of such action, the Owner
Trustee shall have notified the Certificateholder in writing of the proposed
action and the Certificateholder shall not have notified the Owner Trustee in
writing prior to the 30th day after such notice is given that the
Certificateholder has withheld consent or provided alternative direction:
     (a) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;
     (b) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interests of the Certificateholder;
     (c) the amendment, change or modification of the SUBI Transfer Agreement or
the Administration Agreement, except to cure any ambiguity or defect or to amend
or supplement any provision in a manner that would not materially adversely
affect the interests of the Certificateholder; or
     (d) the appointment pursuant to the Indenture of a successor Indenture
Trustee or the consent to the assignment by the Note Registrar or the Indenture
Trustee of its obligations under the Indenture or this Agreement, as applicable.

7



--------------------------------------------------------------------------------



 



     SECTION 4.2 Action by Certificateholder with Respect to Certain Matters.
The Owner Trustee shall not have the power, except upon the direction of the
Certificateholder, to (a) except as expressly provided in the Transaction
Documents, sell the Collateral after the termination of the Indenture in
accordance with its terms, (b) remove the Administrator under the Administration
Agreement pursuant to Section 8 thereof or (c) appoint a successor Administrator
pursuant to Section 8 of the Administration Agreement. The Owner Trustee shall
take the actions referred to in the preceding sentence only upon written
instructions signed by the Certificateholder.
     SECTION 4.3 Action by Certificateholder with Respect to Bankruptcy. The
Owner Trustee shall not have the power to commence a voluntary Proceeding in
bankruptcy relating to the Issuer until one year and one day after the
Outstanding Amount of all the Notes has been reduced to zero and without the
prior written approval of the Certificateholder and the delivery to the Owner
Trustee by the Certificateholder of a certificate certifying that the
Certificateholder reasonably believes that the Issuer is insolvent. The Issuer
Delaware Trustee shall not have the power to commence a voluntary Proceeding in
bankruptcy relating to the Issuer and no consent or approval by the Issuer
Delaware Trustee shall be required with respect to a voluntary Proceeding in
bankruptcy relating to the Issuer.
     SECTION 4.4 Restrictions on Certificateholder’s Power. The
Certificateholder shall not direct the Trustees to take or refrain from taking
any action if such action or inaction would be contrary to any obligation of the
Issuer or such Trustee under this Agreement or any of the Transaction Documents
or would be contrary to Section 2.3, nor shall such Trustee be obligated to
follow any such direction, if given.
     SECTION 4.5 Majority Control. To the extent that there is more than one
Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholders under this Agreement may be taken
by Certificateholders holding in the aggregate a percentage of the beneficial
interest in the Issuer equal to more than 50% of the beneficial interest in the
Issuer at the time of such action.
ARTICLE V
APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
     SECTION 5.1 Application of Trust Funds. Distributions on the Certificate
shall be made in accordance with the provisions of the Indenture. Subject to the
lien of the Indenture, the Owner Trustee shall promptly distribute to the
Certificateholder all other amounts (if any) received by the Issuer or the Owner
Trustee in respect of the Trust Estate. After the Indenture has been discharged
with respect to the Collateral, the Owner Trustee shall distribute all amounts
received (if any) by the Issuer and the Owner Trustee in respect of the Trust
Estate at the direction of the Certificateholder.
     SECTION 5.2 Method of Payment. Subject to the Indenture, distributions
required to be made to the Certificateholder on any Payment Date and all amounts
received by the Issuer or the Owner Trustee on any other date that are payable
to the Certificateholder pursuant to this Agreement or any other Transaction
Document shall be made to the Certificateholder by wire

8



--------------------------------------------------------------------------------



 



transfer, in immediately available funds, to the account of the
Certificateholder designated by the Certificateholder to the Owner Trustee and
Indenture Trustee in writing.
     SECTION 5.3 Sarbanes-Oxley Act; Term Asset-Backed Securities Loan Facility.
Notwithstanding anything to the contrary herein or in any Transaction Document,
the Trustees shall not be required to execute, deliver or certify in accordance
with the provisions of the Sarbanes-Oxley Act or TALF on behalf of the Issuer or
any other Person, any periodic reports filed pursuant to the Exchange Act, or
any other documents pursuant to the Sarbanes-Oxley Act or TALF.
     SECTION 5.4 Signature on Returns. Subject to Section 2.6, the
Certificateholder shall sign on behalf of the Issuer the tax returns of the
Issuer, unless applicable law requires the Owner Trustee to sign such documents,
in which case such documents shall be signed by the Owner Trustee at the written
direction of the Certificateholder.
ARTICLE VI
AUTHORITY AND DUTIES OF OWNER TRUSTEE
     SECTION 6.1 General Authority. The Owner Trustee is authorized and directed
to execute and deliver the Transaction Documents to which the Issuer is named as
a party and each certificate or other document attached as an exhibit to or
contemplated by the Transaction Documents to which the Issuer is named as a
party and any amendment thereto, in each case, in such form as the Transferor
shall approve, as evidenced conclusively by the Owner Trustee’s execution
thereof, to direct the Indenture Trustee to authenticate and deliver Class A-1
Notes in the aggregate principal amount of $373,000,000, Class A-2 Notes in the
aggregate principal amount of $489,000,000, Class A-3 Notes in the aggregate
principal amount of $774,000,000, and Class A-4 Notes in the aggregate principal
amount of $114,000,000. In addition to the foregoing, the Owner Trustee is
authorized to take all actions required of the Issuer pursuant to the
Transaction Documents. The Owner Trustee is further authorized from time to time
to take such action as the Transferor or the Administrator recommends or directs
in writing with respect to the Transaction Documents, except to the extent that
this Agreement expressly requires the consent of the Certificateholder for such
action, and the Owner Trustee shall not be liable to any Person for any action
or inaction taken pursuant to such direction.
     SECTION 6.2 General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents and to
administer the Issuer in the interest of the Certificateholder, subject to the
terms of the Transaction Documents, and in accordance with the provisions of
this Agreement and the other Transaction Documents. Notwithstanding the
foregoing, the Owner Trustee shall be deemed to have discharged its duties and
responsibilities hereunder and under the Transaction Documents to the extent the
Administrator has agreed in the Administration Agreement to perform any act or
to discharge any duty of the Issuer or the Owner Trustee hereunder or under any
Transaction Document, and the Owner Trustee shall not be liable for the default
or failure of the Administrator to carry out its obligations under the
Administration Agreement and shall have no duty to monitor the performance of
the Administrator or any other Person under the Administration Agreement or any
other document. The Owner Trustee shall

9



--------------------------------------------------------------------------------



 



have no obligation to administer, service or collect the Transaction Units or
the Transaction SUBI or to maintain, monitor or otherwise supervise the
administration, servicing or collection of the Transaction Units or the
Transaction SUBI. The Owner Trustee shall not be required to perform any of the
obligations of the Issuer under any Transaction Document that are required to be
performed by VCI, the Servicer, the Transferor, the Administrator or the
Indenture Trustee.
     SECTION 6.3 Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Certificateholder may, by written
instruction, direct the Owner Trustee in the management of the Issuer. Such
direction may be exercised at any time by written instruction of the
Certificateholder pursuant to Article IV.
     (b) The Owner Trustee shall not be required to take any action hereunder or
under any Transaction Document if the Owner Trustee shall have reasonably
determined or been advised by counsel that such action is likely to result in
liability on the part of the Owner Trustee or is contrary to the terms hereof or
of any Transaction Document or is otherwise contrary to law and a copy of such
opinion has been provided to the Transferor and the Administrator.
     (c) Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholder requesting instruction as to
the course of action to be adopted or application of such provision, and to the
extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Certificateholder received, the
Owner Trustee shall not be liable on account of such action or inaction to any
Person. If the Owner Trustee shall not have received appropriate instruction
within ten days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, not inconsistent with this Agreement or the Transaction
Documents, as it shall deem to be in the best interests of the
Certificateholder, and shall have no liability to any Person for such action or
inaction.
     SECTION 6.4 No Duties Except as Specified in this Agreement or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Issuer or the Owner Trustee is a party, except as expressly
provided by the terms of this Agreement or in any document or written
instruction received by the Owner Trustee pursuant to Section 6.3; and no
implied duties or obligations shall be read into this Agreement or any
Transaction Document against the Owner Trustee. The Owner Trustee shall have no
responsibility for filing any financing or continuation statement in any public
office at any time

10



--------------------------------------------------------------------------------



 



or to otherwise perfect or maintain the perfection of any security interest or
Adverse Claim granted to it hereunder or to prepare or file any Commission
filing for the Issuer or to record this Agreement or any Transaction Document.
To the extent that, at law or in equity, the Owner Trustee has duties (including
fiduciary duties) and liabilities relating thereto to the Issuer or the
Certificateholders, it is hereby understood and agreed by the other parties
hereto that all such duties and liabilities are replaced by the duties and
liabilities of the Owner Trustee expressly set forth in this Agreement and the
Statutory Trust Act. Each Trustee nevertheless agrees that it will, at its own
cost and expense, promptly take all action as may be necessary to discharge any
Adverse Claims on any part of the Trust Estate that result from actions by, or
claims against, such Trustee that are not related to the ownership or the
administration of the Trust Estate.
     SECTION 6.5 No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.
     SECTION 6.6 Restrictions. The Owner Trustee shall not take any action
(a) that is inconsistent with the purposes of the Issuer set forth in
Section 2.3 or (b) that, to the actual knowledge of a Responsible Officer of the
Owner Trustee, would (i) affect the treatment of the Notes as indebtedness for
federal income, state and local income, franchise and value added tax purposes,
(ii) be deemed to cause a taxable exchange of the Notes for federal income or
state income or franchise tax purposes or (iii) cause the Issuer or any portion
thereof to be treated as an association or publicly traded partnership taxable
as a corporation for federal income, state and local income or franchise tax
purposes. None of the Certificateholder, Transferor or Administrator shall
direct the Owner Trustee to take action that would violate the provisions of
this Section.
     SECTION 6.7 Rights and Protections of the Issuer Delaware Trustee. The
Issuer Delaware Trustee shall be entitled to all of the same rights,
protections, indemnities and immunities under this Agreement and with respect to
the Issuer as the Owner Trustee. No amendment or waiver of any provision of this
Agreement which adversely affects the Issuer Delaware Trustee shall be effective
against it without its prior written consent.
     SECTION 6.8 Duties of the Issuer Delaware Trustee. Not withstanding any
other provision of the Agreement or any other document, the duties of the Issuer
Delaware Trustee shall be limited to (i) accepting legal process served on the
Issuer in the State of Delaware and (ii) the execution of any certificates
required to be filed with the Delaware Secretary of State which the Issuer
Delaware Trustee is required to execute under Section 3811 of the Act. To the
extent that, at law or in equity, the Issuer Delaware Trustee has duties
(including fiduciary duties) and liabilities relating thereto to the Issuer or
the Certificateholders, it is hereby understood and agreed by the other parties
hereto that all such duties and liabilities are replaced by the duties and
liabilities of the Issuer Delaware Trustee expressly set forth in this Agreement
and the Statutory Trust Act. The Issuer Delaware Trustee shall have no liability
for the acts or omissions of the Owner Trustee.

11



--------------------------------------------------------------------------------



 



ARTICLE VII
CONCERNING THE TRUSTEES
     SECTION 7.1 Acceptance of Trusts and Duties. Each Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement.
Each Trustee shall not be personally liable or accountable hereunder or under
any Transaction Document under any circumstances, except (i) for its own willful
misconduct, bad faith or negligence, (ii) in the case of the inaccuracy of any
representation or warranty contained in Section 7.3 expressly made by Citibank,
N.A. or Citigroup Trust – Delaware, N.A., as applicable, in its individual
capacity, (iii) for liabilities arising from the failure of such Trustee to
perform obligations expressly undertaken by it in the last sentence of Section
6.4 or (iv) for taxes, fees or other charges on, based on or measured by, any
fees, commissions or compensation received by such Trustee.
     SECTION 7.2 Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.
     SECTION 7.3 Representations and Warranties. (a) Citibank, N.A. hereby
represents and warrants to the Transferor for the benefit of the
Certificateholder, that:
     (i) It is a national banking association validly existing under the federal
laws of the United States of America. It has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
     (ii) It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.
     (iii) This Agreement constitutes a legal, valid and binding obligation of
the Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.
     (iv) Neither the execution nor the delivery by it of this Agreement, nor
the consummation by it of the transactions contemplated hereby nor compliance by
it with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

12



--------------------------------------------------------------------------------



 



     (b) Citigroup Trust – Delaware, N.A. hereby represents and warrants to the
Transferor for the benefit of the Certificateholder, that:
     (i) It is a federally chartered trust company validly existing under the
federal laws of the United States of America. It has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement. It is either a resident of the State of Delaware or has its principal
place of business in the State of Delaware, in each case, within the meaning of
Section 3807(a) of the Statutory Trust Act.
     (ii) It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.
     (iii) This Agreement constitutes a legal, valid and binding obligation of
the Issuer Delaware Trustee, enforceable against the Issuer Delaware Trustee in
accordance with its terms, subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, conservatorship, receivership,
liquidation and other similar laws affecting enforcement of the rights of
creditors of banks generally and to equitable limitations on the availability of
specific remedies.
     (iv) Neither the execution nor the delivery by it of this Agreement, nor
the consummation by it of the transactions contemplated hereby nor compliance by
it with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Issuer Delaware Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.
     SECTION 7.4 Reliance; Advice of Counsel. (a) The Trustees shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Trustees may accept a certified copy of a
resolution of the board of directors or other governing body of any corporate
party as conclusive evidence that such resolution has been duly adopted by such
body and that the same is in full force and effect. As to any fact or matter the
method of the determination of which is not specifically prescribed herein, the
Trustees may for all purposes hereof rely on a certificate, signed by the
president or any vice president or by the treasurer, secretary or other
Authorized Officers of the relevant party, as to such fact or matter, and such
certificate shall constitute full protection to the Trustees for any action
taken or omitted to be taken by it in good faith in reliance thereon.
     (b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, each Trustee (i) may act directly or through its agents
or attorneys pursuant to agreements entered into with any of them, but the
Trustees shall not be personally liable for the conduct or misconduct of such
agents, custodians, nominees (including Persons acting under a power of
attorney) or attorneys selected with reasonable care and

13



--------------------------------------------------------------------------------



 



(ii) may consult with counsel, accountants and other skilled Persons
knowledgeable in the relevant area to be selected with reasonable care and
employed by it at the expense of the Issuer. The Trustees shall not be
personally liable for anything done, suffered or omitted in good faith by it in
accordance with the written opinion or advice of any such counsel, accountants
or other such Persons.
     SECTION 7.5 Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, each Trustee acts solely as
a Trustee hereunder and not in its individual capacity and all Persons having
any claim against a Trustee by reason of the transactions contemplated by this
Agreement or any Transaction Document shall look only to the Trust Estate for
payment or satisfaction thereof.
     SECTION 7.6 The Trustees May Own Notes. Each Trustee in its individual or
any other capacity may become the owner or pledgee of Notes. The Trustees may
deal with the Transferor, the Indenture Trustee, the Administrator and their
respective Affiliates in banking transactions with the same rights as it would
have if it were not a Trustee, and the Transferor, the Indenture Trustee, the
Administrator and their respective Affiliates may maintain normal commercial
banking relationships with the Trustees and their Affiliates.
ARTICLE VIII
COMPENSATION AND INDEMNIFICATION OF THE TRUSTEES
     SECTION 8.1 The Trustees’ Fees and Expenses. The Transferor shall cause the
Administrator to agree to pay to each Trustee pursuant to the Administration
Agreement from time to time compensation for all services rendered by each
Trustee under this Agreement pursuant to a fee letter between the Administrator
and each Trustee, as applicable (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust). The Administrator, pursuant to the Administration Agreement and the fee
letter between the Administrator and the Owner Trustee, shall reimburse each
Trustee, as applicable, upon its request for all reasonable expenses,
disbursements and advances incurred or made by such Trustee in accordance with
any provision of this Agreement (including the reasonable compensation, expenses
and disbursements of such agents and counsel as the Trustees may employ in
connection with the exercise and performance of its rights and its duties
hereunder), except any such expense may be attributable to its willful
misconduct, gross negligence or bad faith. To the extent not paid by the
Administrator, such fees and reasonable expenses shall be paid in accordance
with Sections 5.4 and 8.4 of the Indenture, as applicable.
     SECTION 8.2 Indemnification. The Transferor shall cause the Administrator
to agree to indemnify each Trustee in its individual capacity and as trustee and
its successors, assigns, directors, officers, employees and agents (the
“Indemnified Parties”) from and against, any and all loss, liability, expense,
tax, penalty or claim (including reasonable legal fees and expenses) of any kind
and nature whatsoever which may at any time be imposed on, incurred by, or
asserted against each Trustee, as applicable, in its individual capacity and as
trustee or any Indemnified Party in any way relating to or arising out of this
Agreement, the Transaction Documents, the Trust Estate, the administration of
the Trust Estate or the action or inaction of either Trustee hereunder;
provided, however, that neither the Transferor nor the Administrator shall be
liable

14



--------------------------------------------------------------------------------



 



for or required to indemnify such Trustee from and against any of the foregoing
expenses arising or resulting from (i) such Trustee’s own willful misconduct,
bad faith or gross negligence, (ii) the inaccuracy of any representation or
warranty contained in Section 7.3 expressly made by the applicable Trustee in
its individual capacity, (iii) liabilities arising from the failure of either
Trustee to perform obligations expressly undertaken by it in the last sentence
of Section 6.4 or (iv) taxes, fees or other charges on, based on or measured by,
any fees, commissions or compensation received by either Trustee.
     SECTION 8.3 Payments to the Owner Trustee. Any amounts paid to the Trustees
pursuant to this Article VIII and the Administration Agreement shall be deemed
not to be a part of the Trust Estate immediately after such payment.
     SECTION 8.4 Survival of Article VIII. The provisions of this Article VIII
shall survive termination of this Agreement.
ARTICLE IX
TERMINATION OF TRUST AGREEMENT
     SECTION 9.1 Termination of Trust Agreement. The Issuer shall wind-up and
dissolve, and this Agreement shall terminate (other than provisions hereof which
by their terms survive termination) upon the later of (a) the final distribution
by the Issuer of all moneys or other property or proceeds of the Trust Estate in
accordance with the terms of the Indenture, the Origination Trust Documents and
Article V and (b) the discharge of the Indenture in accordance with Article IV
of the Indenture. The bankruptcy, liquidation, dissolution, death or incapacity
of the Certificateholder shall not (x) operate to terminate this Agreement or
the Issuer, nor (y) entitle the Certificateholder’s legal representatives or
heirs to claim an accounting or to take any action or Proceeding in any court
for a partition or winding up of all or any part of the Issuer or Trust Estate
nor (z) otherwise affect the rights, obligations and liabilities of the parties
hereto.
     SECTION 9.2 Dissolution of the Issuer. Upon dissolution of the Issuer, the
Owner Trustee shall, at the direction of the Administrator, wind up the business
and affairs of the Issuer as required by Section 3808 of the Statutory Trust
Act. Upon the satisfaction and discharge of the Indenture, and receipt of a
certificate from the Indenture Trustee stating that all Noteholders have been
paid in full and that the Indenture Trustee is aware of no claims remaining
against the Issuer in respect of the Indenture and the Notes, the Administrator,
in the absence of actual knowledge of any other claim against the Issuer, shall
be deemed to have made reasonable provision to pay all claims and obligations
(including conditional, contingent or unmatured obligations) for purposes of
Section 3808(e) of the Statutory Trust Act and upon the written direction of the
Certificateholder, the Trustees shall cause the Certificate of Trust to be
cancelled by filing a certificate of cancellation with the Delaware Secretary of
State in accordance with the provisions of Section 3810 of the Statutory Trust
Act, at which time the Issuer shall terminate and this Agreement (other than
provisions hereof which by their terms survive termination) shall be of no
further force or effect.
     SECTION 9.3 Limitations on Termination. Except as provided in Section 9.1,
neither the Transferor nor the Certificateholder shall be entitled to revoke or
terminate the Issuer.

15



--------------------------------------------------------------------------------



 



     SECTION 9.4 Purchase of the Transaction SUBI Certificate. The Transferor
shall have the right at its option (the “Optional Purchase”) to purchase the
Transaction SUBI Certificate from the Issuer on any Payment Date upon 30 days’
prior notice to the Administrator or the Issuer if, either before or after
giving effect to any payment of principal required to be made on such Payment
Date, the Outstanding Note Balance is less than or equal to 10% of the Initial
Note Balance. The purchase price for the Transaction SUBI Certificate shall
equal the Note Balance, together with accrued interest thereon up to but not
including the Redemption Date (the “Optional Purchase Price”), which amount
shall be deposited by the Transferor into the Collection Account on the
Redemption Date. If the Transferor exercises the Optional Purchase, the Notes
shall be redeemed and in each case in whole but not in part on the related
Payment Date for the Redemption Price.
ARTICLE X
SUCCESSOR TRUSTEES AND ADDITIONAL
TRUSTEES
     SECTION 10.1 Eligibility Requirements for the Trustees. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) that has, or has a direct or indirect parent that has, a combined capital
and surplus of at least $50,000,000 and (iii) subject to supervision or
examination by Federal or state authorities. If such bank shall publish reports
of condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purpose of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. The Issuer Delaware Trustee shall at all times be an
institution satisfying the provisions of Section 3807(a) of the Statutory Trust
Act. In case at any time either Trustee shall cease to be eligible in accordance
with the provisions of this Section, the such Trustee shall resign immediately
in the manner and with the effect specified in Section 10.2.
     SECTION 10.2 Resignation or Removal of the Either Trustee. Each Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Transferor, the Administrator, the Servicer, the
Indenture Trustee and the Certificateholder. Upon receiving such notice of
resignation, the Transferor and the Administrator, acting jointly, shall
promptly appoint a successor Owner Trustee which satisfies the eligibility
requirements set forth in Section 10.1 by written instrument, in duplicate, one
copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor Trustee. If no successor Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee; provided, however, that
such right to appoint or to petition for the appointment of any such successor
shall in no event relieve the resigning Trustee from any obligations otherwise
imposed on it under the Transaction Documents until such successor has in fact
assumed such appointment.
     If at any time a Trustee shall cease to be eligible in accordance with the
provisions of Section 10.1 and shall fail to resign after written request
therefor by the Transferor or the Administrator, or if at any time such Trustee
shall be legally unable to act, or shall be adjudged

16



--------------------------------------------------------------------------------



 



bankrupt or insolvent, or a receiver of such Trustee or of its property shall be
appointed, or any public officer shall take charge or control of such Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Transferor or the Administrator may remove such Trustee.
If the Transferor or the Administrator shall remove a Trustee under the
authority of the immediately preceding sentence, the Transferor and the
Administrator, acting jointly, shall promptly appoint a successor Trustee by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the outgoing Trustee so removed and one copy to the successor
Trustee and shall pay all fees owed to the outgoing Trustee.
     Any resignation or removal of a Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Trustee pursuant to
Section 10.3 and payment of all fees and expenses owed to the outgoing Trustee.
The Transferor shall provide (or shall cause to be provided) notice of such
resignation or removal of such Trustee to each of the Rating Agencies.
     SECTION 10.3 Successor Trustee. Any successor Trustee appointed pursuant to
Section 10.2 shall execute, acknowledge and deliver to the Transferor, the
Administrator and to its predecessor Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor under this
Agreement, with like effect as if originally named as the Trustee. The
predecessor Trustee shall upon payment of its fees and expenses deliver to the
successor Trustee all documents and statements and monies held by it under this
Agreement; and the Transferor and the predecessor Trustee shall execute and
deliver such instruments and do such other things as may reasonably be required
for fully and certainly vesting and confirming in the successor Trustee all such
rights, powers, duties and obligations.
     No successor Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Trustee shall be eligible
pursuant to Section 10.1.
     Upon acceptance of appointment by a successor Trustee pursuant to this
Section, the Transferor shall mail (or shall cause to be mailed) notice of the
successor of such Trustee to the Certificateholder, Indenture Trustee, the
Noteholders and each of the Rating Agencies. If the Transferor shall fail to
mail (or cause to be mailed) such notice within 10 days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be mailed at the expense of the Transferor.
     SECTION 10.4 Merger or Consolidation of a Trustee. Any corporation into
which a Trustee may be merged or converted or with which it may be consolidated,
or any corporation resulting from any merger, conversion or consolidation to
which the such Trustee shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of the such Trustee, shall,
without the execution or filing of any instrument or any further act on the part
of any of the parties hereto, anything herein to the contrary notwithstanding,
be the successor of such Trustee hereunder; provided that such corporation shall
be eligible pursuant to Section 10.1; and provided further that such Trustee
shall mail notice of such merger or consolidation to the Transferor, the
Administrator and the Rating Agencies.

17



--------------------------------------------------------------------------------



 



     SECTION 10.5 Appointment of Co-Trustee or Separate Trustee. Notwithstanding
any other provisions of this Agreement, at any time, for the purpose of meeting
any legal requirements of any jurisdiction in which any part of the Trust Estate
may at the time be located, the Transferor and the Owner Trustee acting jointly
shall have the power and shall execute and deliver all instruments to appoint
one or more Persons approved by the Owner Trustee to act as co-trustee, jointly
with the Owner Trustee, or separate trustee or separate trustees, of all or any
part of the Trust Estate, and to vest in such Person, in such capacity, such
title to the Issuer, or any part thereof, and, subject to the other provisions
of this Section, such powers, duties, obligations, rights and trusts as the
Transferor and the Owner Trustee may consider necessary or desirable. If the
Transferor shall not have joined in such appointment within 15 days after the
receipt by it of a request so to do, the Owner Trustee alone shall have the
power to make such appointment. No co-trustee or separate trustee under this
Agreement shall be required to meet the terms of eligibility as a successor
trustee pursuant to Section 10.1 and no notice of the appointment of any
co-trustee or separate trustee shall be required pursuant to Section 10.3.
     Each separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Issuer or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;
     (ii) no trustee under this Agreement shall be personally liable by reason
of any act or omission of any other trustee under this Agreement; and
     (iii) the Transferor and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.
     Any notice, request or other writing given to the Owner Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Transferor and the Administrator.

18



--------------------------------------------------------------------------------



 



     Any separate trustee or co-trustee may at any time appoint the Owner
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.
ARTICLE XI
MISCELLANEOUS
     SECTION 11.1 Supplements and Amendments. (a) Any term or provision of this
Agreement may be amended by the Transferor, without the consent of the Indenture
Trustee, any Noteholder, the Administrator, the Issuer, the Owner Trustee, the
Issuer Delaware Trustee or any other Person subject to satisfaction of one of
the following conditions: (i) the Transferor or the Servicer delivers an
Officer’s Certificate or an Opinion of Counsel to the Indenture Trustee, the
Owner Trustee and the Issuer Delaware Trustee to the effect that such amendment
will not materially and adversely affect the interests of the Noteholders or
(ii) the Rating Agency Condition is satisfied with respect to such amendment.
Subject to clause (b) below, any term or provision of this Agreement may be
amended by the Transferor with the consent of Noteholders evidencing not less
than a majority of the Outstanding Note Amount, voting as a single class.
Notwithstanding the foregoing, any amendment that materially and adversely
affects the interests of the Administrator, the Certificateholders, the
Indenture Trustee, the Owner Trustee or the Issuer Delaware Trustee shall
require the prior written consent of the Persons whose interests are materially
and adversely affected. The consent of the Administrator or the
Certificateholders shall be deemed to have been given if the Servicer does not
receive a written objection from such Person within 10 Business Days after a
written request for such consent shall have been given.
     (b) Notwithstanding anything herein to the contrary (including clause (c)
below), no amendment shall (i) reduce the interest rate or principal amount of
any Note, or delay the Final Scheduled Payment Date of any Note without the
consent of the Holder of such Note, or (ii) reduce the percentage of the
Outstanding Note Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least the percentage of the
Outstanding Note Amount which were required to consent to such matter before
giving effect to such amendment.
     (c) Notwithstanding anything herein to the contrary, any term or provision
of this Agreement may be amended by the parties hereto without the consent of
any of the Noteholders or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to comply with or obtain
more favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect); it being
a condition to any such amendment that the Rating Agency Condition shall have
been satisfied.
     (d) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

19



--------------------------------------------------------------------------------



 



     (e) Prior to the execution of any amendment to this Agreement, the
Transferor shall provide each Rating Agency with written notice of the substance
of such amendment. No later than 10 Business Days after the execution of any
amendment to this Agreement, the Transferor shall furnish a copy of such
amendment to each Rating Agency, the Origination Trustees, the Owner Trustee,
the Issuer Delaware Trustee and the Indenture Trustee.
     (f) Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Issuer Delaware Trustee shall be entitled to receive and rely
upon an opinion of counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Issuer Delaware Trustee may, but shall not be obligated to,
enter into any such amendment which affects such Trustee’s own rights, duties or
immunities under this Agreement or otherwise.
     SECTION 11.2 No Legal Title to Trust Estate in Certificateholder. The
Certificateholder shall not have legal title to any part of the Trust Estate.
The Certificateholder shall be entitled to receive distributions with respect to
its undivided beneficial interest therein only in accordance with Articles V and
IX. No transfer, by operation of law or otherwise, of any right, title or
interest of the Certificateholder to and in its ownership interest in the Trust
Estate shall operate to terminate this Agreement or the trusts hereunder or
entitle any transferee to an accounting or to the transfer to it of legal title
to any part of the Trust Estate.
     SECTION 11.3 Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Owner Trustee, the Issuer Delaware
Trustee, the Transferor, the Administrator, the Certificateholder and, to the
extent expressly provided herein, the Indenture Trustee and the Noteholders, and
nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Trust Estate or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.
     SECTION 11.4 Notices. (a) All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by telecopier, and addressed in each case as set forth in
Schedule II to the Indenture or at such other address as shall be designated in
a written notice to the other parties hereto. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder.
     (b) Any notice required or permitted to be given to a Certificateholder
shall be in writing and shall be delivered or mailed by registered or certified
first class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by telecopier, and addressed to the Certificateholder at the address
of such Certificateholder as shown in the Certificate Register. Any notice so
mailed within the time prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Certificateholder receives
such notice.

20



--------------------------------------------------------------------------------



 



     SECTION 11.5 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     SECTION 11.6 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
     SECTION 11.7 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Transferor, the
Owner Trustee and its successors, the Issuer Delaware Trustee and its succesors
and the Certificateholder and its successors and permitted assigns, all as
herein provided. Any request, notice, direction, consent, waiver or other
instrument or action by the Certificateholder shall bind the successors and
assigns of the Certificateholder.
     SECTION 11.8 No Petition. Each of the Owner Trustee (in its individual
capacity and as the Owner Trustee), by entering into this Agreement, the Issuer
Delaware Trustee (in its individual capacity and as the Issuer Delaware
Trustee), by entering into this Agreement, the Transferor, the
Certificateholder, by accepting the Certificate, and the Indenture Trustee and
each Noteholder or Note Owner by accepting the benefits of this Agreement,
hereby covenants and agrees that prior to the date which is one year and one day
after payment in full of all obligations under each Financing (i) such party
shall not authorize any Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and (ii)
such Person shall not commence, join or institute against, with any other
Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.
     SECTION 11.9 Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
     SECTION 11.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS. TO THE FULLEST EXTENT PERMITTED BY LAW, THE LAWS OF THE

21



--------------------------------------------------------------------------------



 



STATE OF DELAWARE PERTAINING TO TRUSTS SHALL NOT BE APPLICABLE TO THE ISSUER,
THIS AGREEMENT, THE TRUSTEES, THE CERTIFICATEHOLDERS OR ANY OTHER PERSON THAT IS
BOUND OR MAY BECOME BOUND BY THIS AGREEMENT, AND ALL SUCH PARTIES AGREE THAT ALL
RIGHTS, POWERS, DUTIES, RESPONSIBILITIES, AND OBLIGATIONS OF SUCH PARTIES IN
CONNECTION WITH THIS AGREEMENT ARE LIMITED TO THE RIGHTS, POWERS, DUTIES,
RESPONSIBILITIES AND OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
STATUTORY TRUST ACT.
     SECTION 11.11 Each SUBI Separate; Assignees of SUBI. The Owner Trustee (in
its individual capacity and as the Owner Trustee), the Issuer Delaware Trustee,
the Transferor, the Certificateholder, by accepting a Certificate, and the
Indenture Trustee and each Noteholder or Note Owner by accepting the benefits of
this Agreement, hereby intends and agrees that (a) the Transaction SUBI is a
separate series of the Origination Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code § 3801 et seq., (b)(i)
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to the Transaction SUBI or the Transaction SUBI
Portfolio shall be enforceable against the Transaction SUBI Portfolio only, and
not against any Other SUBI Assets or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any Other SUBI, any Other SUBI Portfolio, the UTI or
the UTI Portfolio shall be enforceable against such Other SUBI Portfolio or the
UTI Portfolio only, as applicable, and not against the Transaction SUBI or any
Transaction SUBI Assets, (c) except to the extent required by law, UTI Assets or
SUBI Assets with respect to any SUBI (other than the Transaction SUBI) shall not
be subject to the claims, debts, liabilities, expenses or obligations arising
from or with respect to the Transaction SUBI in respect of such claim, (d)(i) no
creditor or holder of a claim relating to the Transaction SUBI or the
Transaction SUBI Portfolio shall be entitled to maintain any action against or
recover any assets allocated to the UTI or the UTI Portfolio or any Other SUBI
or the assets allocated thereto, and (ii) no creditor or holder of a claim
relating to the UTI, the UTI Portfolio or any SUBI other than the Transaction
SUBI or any SUBI Assets other than the Transaction SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
Transaction SUBI, and (e) any purchaser, assignee or pledgee of an interest in
the Transaction SUBI or the Transaction SUBI Certificate must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
Other SUBI or Other SUBI Certificate, to release all claims to the assets of the
Origination Trust allocated to the UTI Portfolio and each Other SUBI Portfolio
and in the event that such release is not given effect, to fully subordinate all
claims it may be deemed to have against the assets of the Origination Trust
allocated to the UTI Portfolio and each Other SUBI Portfolio.
     SECTION 11.12 Waiver of Jury Trial. To the extent permitted by applicable
law, each party hereto irrevocably waives all right of trial by jury in any
action, Proceeding or counterclaim based on, or arising out of, under or in
connection with this Agreement, any other Transaction Document, or any matter
arising hereunder or thereunder.

22



--------------------------------------------------------------------------------



 



     SECTION 11.13 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Transferor or
any of their Affiliates at the expense of the Servicer, the Issuer, the
Transferor or any of their Affiliates, as applicable, in order to comply with or
obtain more favorable treatment under any current or future law, rule,
regulation, accounting rule or principle.
     SECTION 11.14 Form 10-D and Form 10-K Filings. So long as the Transferor is
filing Exchange Act Reports with respect to the Issuer, (i) no later than each
Payment Date, the Owner Trustee shall notify the Transferor of any Form 10-D
Disclosure Item with respect to the Owner Trustee or the Issuer Delaware
Trustee, together with a description of any such Form 10-D Disclosure Item in
form and substance reasonably acceptable to the Transferor and (ii) no later
than March 15 of each calendar year, commencing March 15, 2010, the Owner
Trustee shall notify the Transferor in writing of any affiliations or
relationships between the Owner Trustee and any Item 1119 Party, or the Issuer
Delaware Trustee and any Item 1119 Party; provided, that no such notification
need be made if the affiliations or relationships are unchanged from those
provided in the notification in the prior calendar year.
     SECTION 11.15 Form 8-K Filings. So long as the Transferor is filing
Exchange Act Reports with respect to the Issuer, each of the Owner Trustee and
the Issuer Delaware Trustee shall promptly notify the Transferor, but in no
event later than five (5) Business Days after its occurrence, of any Reportable
Event of which a Responsible Officer of the Owner Trustee or the Issuer Delaware
Trustee has actual knowledge (other than a Reportable Event described in
clause (a) or (b) of the definition thereof as to which the Transferor or the
Servicer has actual knowledge). A Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to such Trustee in its
individual capacity or any action by such Trustee under this Agreement.
     SECTION 11.16 Indemnification. (a) Citibank, N.A. shall indemnify the
Transferor, each Affiliate of the Transferor or each Person who controls any of
such parties (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and the respective present and former directors,
officers, employees and agents of each of the foregoing, and shall hold each of
them harmless from and against any losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that any of them may sustain arising out of or based
upon:
     (i) (A) any untrue statement of a material fact contained in any
information provided in writing by Citibank, N.A. or the Issuer Delaware Trustee
to the Transferor or its affiliates under Sections 11.14 or 11.15 (such
information, the “Provided Information”), or (B) the omission to state in the
Provided Information a material fact required to be stated in the Provided
Information, or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, by
way of clarification, that clause (B) of this paragraph shall be construed
solely by reference to the related information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Provided Information or any portion thereof is presented together
with or separately from such other information; or

23



--------------------------------------------------------------------------------



 



     (ii) any failure by Citibank, N.A. or the Issuer Delaware Trustee to
deliver any information, report, or other material when and as required under
Sections 11.14 or 11.15.
     (b) In the case of any failure of performance described in clause (a)(ii)
of this Section, Citibank, N.A. shall promptly reimburse the Transferor for all
costs reasonably incurred in order to obtain the information, report or other
material not delivered as required by Citibank, N.A or Citigroup Trust –
Delaware, N.A., as applicable.
     (c) Notwithstanding anything to the contrary contained herein, in no event
shall Citibank, N.A. be liable for special, indirect or consequential damages of
any kind whatsoever, including but not limited to lost profits, even if
Citibank, N.A. has been advised of the likelihood of such loss or damage and
regardless of the form of action.
[Remainder of Page Intentionally Left Blank]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

            CITIBANK, N.A., as Owner Trustee
      By:   /s/ Marion O’Connor       Name:  Marion O’Connor      Title:  Vice
President     

                  Trust Agreement (VALT 2009-A)     S-1    

 



--------------------------------------------------------------------------------



 



            CITIGROUP TRUST – DELAWARE, N.A., as Issuer
Delaware Trustee
      By:   /s/ William M. Hearn       Name:  William M. Hearn      Title: 
President     

        Trust Agreement (VALT 2009-A)     S-2    

 



--------------------------------------------------------------------------------



 



            VOLKSWAGEN AUTO LEASE/LOAN
UNDERWRITTEN FUNDING, LLC
      By:   /s/ Martin Luedtke       Name:  Martin Luedtke      Title: 
Treasurer     

                  By:   /s/ Lawrence S. Tolep       Name:  Lawrence S. Tolep   
  Title:  Assistant Treasurer     

      Trust Agreement (VALT 2009-A)     S-3    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CERTIFICATE

      NUMBER   100% BENEFICIAL INTEREST R-[___]          

VOLKSWAGEN AUTO LEASE TRUST 2009-A
CERTIFICATE
     Evidencing the 100% beneficial interest in all of the assets of the Issuer
(as defined below) which includes the Transaction SUBI (as defined below) sold
to the Issuer by the Transferor.
     (This Certificate does not represent an interest in or obligation of
Volkswagen Auto Lease/Loan Underwritten Funding, LLC, VW Credit, Inc. or any of
their respective Affiliates, except to the extent described below.)
     THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION
THEREFROM OR IN A TRANSACTION NOT SUBJECT THERETO.
     NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD
(IN THE INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR
WITH THE ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”))
WHETHER OR NOT SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA, (B) A PLAN
DESCRIBED IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR
(C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN
EMPLOYEE BENEFIT PLAN’S OR A PLAN’S INVESTMENT IN THE ENTITY.
     THIS CERTIFIES THAT [                    ] is the registered owner of a
100% nonassessable, fully-paid, beneficial interest in certain distributions of
VOLKSWAGEN AUTO LEASE TRUST 2009-A, a Delaware statutory trust (the “Issuer”)
formed by Volkswagen Auto Lease/Loan Underwritten Funding, LLC, a Delaware
limited liability company, as depositor (the “Transferor”).
     The Issuer was created pursuant to a Trust Agreement dated as of April 27,
2009, as amended and restated as of May 12, 2009 (as further amended, modified
or supplemented from time to time, the “Trust Agreement”), between the
Transferor, Citibank, N.A., as owner trustee (the “Owner Trustee”) and Citigroup
Institutional Trust Company, as the Delaware trustee, (the “

              A-1              

 



--------------------------------------------------------------------------------



 



Issuer Delaware Trustee”), a summary of certain of the pertinent provisions of
which is set forth below. To the extent not otherwise defined herein, the
capitalized terms used herein have the meanings assigned to them in the
Indenture, dated as of May 12, 2009 (as amended, modified or supplemented from
time to time, the “Indenture”), between the Issuer and Deutsche Bank Trust
Company Americas, as indenture trustee (the “Indenture Trustee”).
     This Certificate is issued under and is subject to the terms, provisions
and conditions of the Trust Agreement, to which Trust Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.
     The Holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture and the Trust Agreement,
as applicable.
     THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
     By accepting this Certificate, the Certificateholder hereby covenants and
agrees that prior to the date which is one year and one day after payment in
full of all obligations under each Financing (i) such Person shall not authorize
such Bankruptcy Remote Party to commence a voluntary winding-up or other
voluntary case or other Proceeding seeking liquidation, reorganization or other
relief with respect to such Bankruptcy Remote Party or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect in any
jurisdiction or seeking the appointment of an administrator, a trustee,
receiver, liquidator, custodian or other similar official with respect to such
Bankruptcy Remote Party or any substantial part of its property or to consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and (ii)
such Person shall not commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.
     By accepting and holding this Certificate (or any interest herein), the
Holder hereof shall be deemed to have represented and warranted that it is not a
Benefit Plan and is not purchasing on behalf of a Benefit Plan.
     By accepting and holding this Certificate (or any interest therein) the
Holder hereof shall be deemed to have represented and warranted that it is a
United States person under the Internal Revenue Code of 1986, as amended (the
“Code”), and if it is a partnership for federal income tax purposes, all of its
partners are United States persons under the Code.

                  Trust Agreement (VALT 2009-A)     A-2    

 



--------------------------------------------------------------------------------



 



     It is the intention of the parties to the Trust Agreement that, solely for
income, franchise and value added tax purposes, (i) so long as there is a single
Certificateholder, the Issuer will be disregarded as an entity separate from
such Certificateholder, and if there is more than one Certificateholder, the
Issuer will be treated as a partnership, and (ii) the Notes will be
characterized as debt. By accepting this Certificate, the Certificateholder
agrees to take no action inconsistent with the foregoing intended tax treatment.
     By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents the entire beneficial interest in the Issuer only and
does not represent interests in or obligations of the Transferor, the Servicer,
the Administrator, the Owner Trustee, the Issuer Delaware Trustee, the Indenture
Trustee or any of their respective Affiliates and no recourse may be had against
such parties or their assets, except as expressly set forth or contemplated in
this Certificate, the Trust Agreement or any other Transaction Document.
     The Certificateholder hereby intends and agrees that (a) the Transaction
SUBI is a separate series of the Origination Trust as provided in
Section 3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code
§ 3801 et seq., (b)(i) the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing with respect to the Transaction
SUBI or the Transaction SUBI Portfolio shall be enforceable against the
Transaction SUBI Portfolio only, and not against any Other SUBI Assets or the
UTI Portfolio and (ii) the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing with respect to any Other SUBI,
any Other SUBI Portfolio, the UTI or the UTI Portfolio shall be enforceable
against such Other SUBI Portfolio or the UTI Portfolio only, as applicable, and
not against the Transaction SUBI or any Transaction SUBI Assets, (c) except to
the extent required by law, UTI Assets or SUBI Assets with respect to any SUBI
(other than the Transaction SUBI) shall not be subject to the claims, debts,
liabilities, expenses or obligations arising from or with respect to the
Transaction SUBI in respect of such claim, (d)(i) no creditor or holder of a
claim relating to the Transaction SUBI or the Transaction SUBI Portfolio shall
be entitled to maintain any action against or recover any assets allocated to
the UTI or the UTI Portfolio or any Other SUBI or the assets allocated thereto,
and (ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio
or any SUBI other than the Transaction SUBI or any SUBI Assets other than the
Transaction SUBI Portfolio shall be entitled to maintain any action against or
recover any assets allocated to the Transaction SUBI, and (e) any purchaser,
assignee or pledgee of an interest in the Transaction SUBI or the Transaction
SUBI Certificate must, prior to or contemporaneously with the grant of any such
assignment, pledge or security interest, (i) give to the Origination Trust a
non-petition covenant substantially similar to that set forth in Section 6.9 of
the Origination Trust Agreement, and execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of the UTI or UTI Certificate
and any Other SUBI or Other SUBI Certificate, to release all claims to the
assets of the Origination Trust allocated to the UTI and each Other SUBI
Portfolio and in the event that such release is not given effect, to fully
subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each Other SUBI Portfolio.

                Trust Agreement (VALT 2009-A)     A-3    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Owner Trustee has caused this Certificate to be
duly executed.

            VOLKSWAGEN AUTO LEASE TRUST 2009-A
      BY:   Citibank, N.A., not in its individual capacity,
  but solely as the Owner Trustee
     

Dated:                                         

                  By:         Name:         Title:        

                Trust Agreement (VALT 2009-A)     A-4    

 



--------------------------------------------------------------------------------



 



OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     This is the Certificate referred to in the within-mentioned Trust
Agreement.

            CITIBANK, N.A., not in its individual capacity but
solely as Owner Trustee
      By:           Authenticating Agent           

            By:           Authorized Signatory             

                Trust Agreement (VALT 2009-A)     A-5    

 